DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This action is responsive to communications: RCE and Amendment, filed on 09/06/2022.  

2.	Claims 1, 3 and 5-9 are pending in the case.  Claims 1 and 7 are independent claims.  Claim 1 and 7 has been amended.  Claims 2, 4 and 10 are cancelled.



Response to Arguments
Applicant's arguments filed September 6, 2022 have been fully considered but they are not persuasive.

Applicant argues Wang fails to disclose “a predefined location”.

	In response, Wang disclose a virtual reality system that is applied to shopping or sports (Para 60) captures the environment, such as a stadium (Para 112).  Wang teaching of application of virtual reality to sporting and capture of a stadium scene (Para 112), corresponds to providing the virtual reality of a private institution.  Additionally, Wang suggests the captured scene may be a scene associated with shopping, such as a mall, when the virtual reality application is shopping.  Thus, Wang discloses “a predefined location”.


Applicant argues Wang fails to disclose wherein the plurality of images, the plurality of videos and the plurality of multimedia visuals which are captured by a plurality of image capturing devices.

In response, Wang discloses plural fixed cameras for capturing scene images (Para 63, 68; Fig. 2) that are stored in memory (Para 71, 135, 150, 151) of a device that supports live streaming of captured video (Para 78).  Wang additionally discloses the captured scene images include captured images (Para 23, 123), video (Para 77, 78, 112), and media (Para 48, 113).  It is inherent that live streaming is real time recording and rendering of image content.  Therefore, Wang teaches wherein the plurality of images, the plurality of videos and the plurality of multimedia visuals are captured by a plurality of image capturing devices.


Applicant argues the Applicant’s claimed invention refers to “wherein one of the location or the one or more entities within the pre-defined location or a combination thereof are visualized by means of physical appearance or through holographic imaging.

In response, Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.


Applicant argues the Applicant’s claimed invention refers to “the data associated with the one or entities within the pre-defined location being associated with the database… Upon associating the data with the database, any interaction made with the one or more entities may be updated in the database“.


In response, Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.



Applicant argues Wang does not suggest updating the database if any interaction is made with one or more entities within the location.

In response, Applicants amended claim limitation is addressed in the following rejection.


Applicant argues dependent claims 3, 5-6 and 8-9 are allowable based on dependency over amended claims 1 and 7.

In response claims 3, 5-6 and 8-9 are not allowable based on dependency from respectively rejected independent claims 1 and 7.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 7 recite the limitation "the data" in the last line.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3, and 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye-Kui Wang, US 2020/0382796, and further in view of Stuart Platt et al., US 2019/0105568 A1.


Independent claim 1, Wang discloses a system for interactive visualisation of a predefined location comprising: 

one or more processors (Fig. 10 “1030”); 

a multimedia retrieving module, operable by the one or more processors, and configured to retrieve one of a plurality of images, a plurality of videos, a plurality of multimedia visuals or a combination thereof from a database, wherein the plurality of images, the plurality of videos and the plurality of multimedia visuals are captured by a plurality of image capturing devices, wherein each of the image capturing devices are positioned at a pre-fixed location within the pre-defined location (i.e. multidimensional camera array including plural fixed cameras used to capture scene images – Para 63, 68; Fig. 2), wherein the pre-defined location comprises one of an educational institution, a medical organisation, a house, a restaurant, a mall, a monument, a government institution or a private institution (i.e. VR application applied to education, shopping and entertainment experience, where the entertainment experience provides an interactive virtual view of a stadium, e.g. private institution – Para 60; Fig. 7 - inherently teaches the education and shopping experiences provide an interactive view of a venue corresponding to the activity);
 
wherein the plurality of images, the plurality of videos and the plurality of multimedia visuals are captured and stored in the database in real- time (i.e. a client device/server includes memory storing data to implement rendering a viewport from a particular viewpoint – Fig. 10 “1060; Para 5, 6, 150,151; the captured video supports live streaming – Para 78);

a visualisation module, operable by the one or more processors, and configured to allow a user to experience a virtual view of one of a location, one or more entities within the pre-defined location, or a combination thereof within the pre-defined location using one of a virtual reality technique, an augmented reality technique or a mixed reality technique, wherein the virtual view is representative of the plurality of images, the plurality of videos or the plurality of multimedia visuals retrieved by the multimedia retrieving module (i.e. user changes viewpoint in scene to view media tracks captured by fixed cameras – Para 2, 3, 113, 145-136, 138, 143); and 

a user interaction module operable by the one or more processors, and configured to interact dynamically, by the user, with the virtual view of one of the location or the one or more entities within the pre-defined location or a combination thereof in real time via at least one user device to experience immersive interaction of the user within the pre-defined location (i.e. VR application enables immersion of the user in the virtual world of the real time captured scene/stadium – Para 2, 3, 48; Fig. 7) and interacting with an entity (i.e. input/output device enables communication from the user – Para 60, 152; interact with the view of the stadium, e.g. entity, where movements of the immersed user allow user interaction – Para 3, 60; Fig. 7- change viewpoint in scene/stadium – Para 113 – live stream the change of view – Para 118).

Wang fails to disclose wherein the interaction made with the one or more entities is updated in the database upon associating the data with the database, which Platt discloses (i.e. video collection device of the event location – Para 48; Fig. 1B; remote users virtually interact in the streamed event with one another – Para 58 – or with live audience members – Para 24; the state of the live event, e.g. game, is updated in a server).


It would have been obvious before the effective filing date of the claimed invention at the time the invention was made to combine Platt’s wherein the interaction made with the one or more entities is updated in the database upon associating the data with the database with the method of Wang because including interaction with entities within the virtual location provides the advantage of improved realism of a live experience via a virtual reality system.



Claim 3, Wang discloses the system as claimed in claim 1, wherein the plurality of image capturing devices comprises at least one of a still camera, a video camera, a live camera, a 360 degree live camera or a combination thereof (i.e. 360 streaming device includes 360 degree video camera – abstract).




Claim 5,  Wang discloses the system as claimed in claim 1, wherein the plurality of images, the plurality of videos and the plurality of multimedia visuals are captured and pre-stored in the database (i.e. captured video streams stored – Para 71, 135).  


Claim 6, Wang discloses the system as claimed in claim 1, wherein the at least one user device comprises one of a computing device, a virtual reality device, an augmented reality device, a mixed reality device or a combination thereof (i.e. VR environment enables immersion of the user in the world – Para 2, 3).


Independent claim 7, the claim is similar in scope to claim 1.  Therefore, similar rationale applies herein.


Claim 8, the corresponding rationale as applied in the rejection of claim 1 applies herein.

Claim 9, the corresponding rationale as applied in the rejection of claims 1 and 6 apply herein.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTE HARRISON whose telephone number is (571)272-7659.  The examiner can normally be reached on Monday - Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHANTE E HARRISON/Primary Examiner, Art Unit 2619